ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Gregory F. Zoeller                                          Mark E. GiaQuinta
Attorney General of Indiana                                 Holly A. Brady
                                                            Lindsey C. Swanson
Thomas M. Fisher                                            Andrew L. Teel
Solicitor General                                           Haller & Colvin, P.C.
                                                            Fort Wayne, Indiana
Stephen R. Creason
Chief Counsel                                               George M. Plews
                                                            Peter M. Racher
Ashley Tatman Harwel                                        Plews Shadley Racher & Braun LLP
Heather Hagan McVeigh                                       Indianapolis, Indiana
Kathy Bradley
Deputy Attorneys General
Indianapolis, Indiana
______________________________________________________________________________

                                             In the                         Jun 18 2013, 9:46 am


                              Indiana Supreme Court
                              _________________________________

                                      No. 49S00-1201-PL-53

TIM BERRY, AUDITOR OF STATE;
M. CAROLINE SPOTTS, PRINCIPAL CLERK OF THE HOUSE OF REPRESENTATIVES; AND
THE STATE OF INDIANA,                                      Appellants (Defendants),

                                                 v.

WILLIAM CRAWFORD, ET AL,                               Appellees (Plaintiffs).
                       _________________________________

                                      No. 49S00-1202-PL-76

TIM BERRY, AUDITOR OF STATE;
BRIAN C. BOSMA, SPEAKER OF THE INDIANA HOUSE OF REPRESENTATIVES;
M. CAROLINE SPOTTS, PRINCIPAL CLERK OF THE HOUSE OF REPRESENTATIVES; AND
THE STATE OF INDIANA,                                      Appellants (Defendants),

                                                 v.

WILLIAM CRAWFORD, ET AL,                               Appellees (Plaintiffs).
                       _________________________________

                        Consolidated Appeals from the Marion Superior Court,
                                     No. 49D10-1106-PL-23491
                               The Honorable David J. Dreyer, Judge
                              _________________________________

                       On Transfer Pursuant to Indiana Appellate Rule 56(A)
                             _________________________________

                                            June 18, 2013

Dickson, Chief Justice.


        With this case we confront whether the judicial branch may, consistent with the Indiana
Constitution, review actions of and intervene in the internal management of the legislative
branch, specifically the decision of the House of Representatives to collect fines from House
members who left the state to prevent the formation of a quorum. We hold that when, as here,
the Indiana Constitution expressly assigns certain functions to the legislative branch without any
contrary constitutional qualification or limitation, challenges to the exercise of such legislative
powers are nonjusticiable and the doctrine of separation of powers precludes judicial considera-
tion of the claims for relief, and the defendants' request for dismissal of the plaintiffs' claims
should have been granted in full.

        During the 2011 legislative session, members of the Indiana House of Representatives
Democratic Caucus left the House Chambers and the state to prevent the formation of a quorum
in order to block a vote on impending legislation. Members of the House Republican Caucus
imposed, by motion, fines on the absent legislators. The Speaker of the House, Brian Bosma,
then directed the Principal Clerk, M. Caroline Spotts, to submit payroll grids to the Auditor of
State, Tim Berry, withholding the fines from legislative pay. The plaintiffs, affected members of
the House Democratic Caucus, brought suit in Marion Superior Court seeking to recover the
withheld pay and enjoin future action to recover the fines.


        On December 6, 2011, the trial court granted the defendants' motion to dismiss in part,
finding that the determination of the fine was within the House's "exclusive constitutional author-
ity" and thus outside the court's jurisdiction, but denied it in part, finding that review of the col-
lection of fines was within the court's jurisdiction. The trial court then certified its order for in-
terlocutory appeal and stayed the case pending that appeal ("Berry I").



                                                   2
        During the 2012 legislative session, members of the House Democratic Caucus again ab-
sented themselves from the House Chambers in order to block a vote on impending legislation.
House Republicans again passed motions to compel and fine the absent members. The trial court
then lifted its stay to allow amendment of the plaintiffs' complaint to add additional House Dem-
ocrats as plaintiffs. On January 27, 2012, the trial court held a hearing on the plaintiffs' motion
for preliminary injunction.


        On February 6, 2012, the trial court consolidated the trial on the merits with the previous
hearing on the motion for preliminary injunction and entered final judgment for the plaintiffs
("Berry II"). The court ordered return of the withheld amounts and issued a permanent injunc-
tion preventing future withholding, finding that the seizure of the members' pay in satisfaction of
the legislative fines violated the Indiana Wage Payment Statutes. The defendants appeal both the
December 6, 2011, denial of the defendants' motion to dismiss, Berry I, and the February 6,
2012, final judgment, Berry II, which have been consolidated by this Court into one appeal.1


        In granting the defendants' motion to dismiss in part, the trial court found that it could not
"interfere with the House's 'exclusive constitutional authority' to compel attendance or determine
a fine, even if it violates [statutory law] when doing so." Appellants' App'x at 7. We agree. For
courts to get involved in such a legislative function would amount to the type of "constitutionally
impermissible judicial interference with the internal operations of the legislative branch" which
we have rejected in the past. State ex rel. Masariu v. Marion Superior Ct. No. 1, 621 N.E.2d
1097, 1098 (Ind. 1993). Yet, in denying the motion with regard to review of the collection of the
legislative fines, the trial court found that "the House's 'exclusive constitutional authority' to
compel attendance does not preclude Indiana courts from otherwise interpreting and enforcing
applicable Indiana statutes—which is the courts' 'exclusive constitutional authority.'" Appellants'
App'x at 8. Thus, the trial court concluded, it was not precluded from deciding plaintiffs' Indiana
wage claims and Indiana constitutional claims relating to the collection of the fines. This is in-
correct.



        1
           The plaintiffs have not cross-appealed the trial court's grant of the defendants' motion to dismiss
as to the imposition of the fines. Thus, that issue is not before the Court.
                                                      3
       The standard of review for a trial court's grant or denial of a 12(B)(1) motion to dismiss
for lack of subject matter jurisdiction is "a function of what occurred in the trial court." GKN
Co. v. Magness, 744 N.E.2d 397, 401 (Ind. 2001). Where the facts before the trial court are not
in dispute, the question of subject matter jurisdiction is one of law and we review the trial court's
ruling de novo. Id. Likewise, when reviewing a final judgment, we review all conclusions of
law de novo. Ind. Dep't of Ins. v. Everhart, 960 N.E.2d 129, 133 (Ind. 2012). Therefore, because
the facts here are not in dispute, we review the trial court's judgment de novo.


       The defendants assert that "[t]he Indiana Constitution commits legislative discipline ex-
clusively to the respective houses of the General Assembly, and discipline of members is not
subject to judicial review." Appellants' Br. at 15–16. In support, the defendants cite various
provisions of Article 4 of the Indiana Constitution, which delineate the powers of the legislative
department. Article 4, Section 10, states, in relevant part, "Each House, when assembled, shall
choose its own officers . . . ; judge the elections, qualifications, and returns of its own members;
determine its rules of proceeding, and sit upon its own adjournment." Ind. Const. art. 4, § 10.
The defendants also rely on Article 4, Section 11,
       Two-thirds of each House shall constitute a quorum to do business; but a smaller number
       may meet, adjourn from day to day, and compel the attendance of absent members. A
       quorum being in attendance, if either House fail to effect an organization within the first
       five days thereafter, the members of the House so failing, shall be entitled to no compen-
       sation, from the end of the said five days until an organization shall have been effected.
Id. art. 4, § 11 (emphasis added). Finally, the defendants cite Article 4, Section 14, relating to
discipline of members: "Either House may punish its members for disorderly behavior, and may,
with the concurrence of two-thirds, expel a member; but not a second time for the same cause."
Id. art. 4, § 14 (emphasis added). Therefore, the defendants argue, the trial court, in reviewing
the plaintiffs' claims and entering final judgment for the plaintiffs, acted in violation of the prin-
ciples of separation of powers decreed by the Indiana Constitution.


       The separation of powers doctrine is embodied in Article 3, Section 1, of the Indiana
Constitution, which states,
       The powers of the Government are divided into three separate departments; the Legisla-
       tive, the Executive including the Administrative, and the Judicial: and no person, charged
       with official duties under one of these departments, shall exercise any of the functions of
       another, except as in this Constitution expressly provided.
                                                   4
Id. art. 3, § 1. The separation of powers doctrine prevents the courts from reviewing political,
social, and economic actions within the exclusive province of coordinate branches of govern-
ment. Peavler v. Bd. of Comm'rs of Monroe Cnty., 528 N.E.2d 40, 44 (Ind. 1988). The purpose
of this doctrine is "to rid each separate department of government from any influence or control
by the other department." A.B. v. State, 949 N.E.2d 1204, 1212 (Ind. 2011) (citing State ex rel.
Black v. Burch, 226 Ind. 445, 463, 80 N.E.2d 294, 302 (1948)), reh'g denied. As such,
        Courts should be very careful not to invade the authority of the legislature. Nor should
        anxiety to maintain the constitution, laudable as that must ever be esteemed, lessen their
        caution in that particular; for if they overstep the authority which belongs to them, and
        assume that which pertains to the legislature, they violate the very constitution which
        they thereby seek to preserve and maintain.
State ex rel. Bd. of Comm'rs of Benton Cnty. v. Boice, 140 Ind. 506, 514, 40 N.E. 113, 113
(1895) (quoting Evans v. Browne, 30 Ind. 514, 523 (1869)).


        While the Constitution of the United States implicitly mandates the separation of powers
at the federal level, see Buckley v. Valeo, 424 U.S. 1, 124, 96 S. Ct. 612, 684–85, 46 L. Ed. 2d
659, 747–48 (1976), the constitutions of Indiana and many other states clearly and explicitly
command that each branch of state government respect the constitutional boundaries of the coor-
dinate branches. See, e.g., Ala. Const. art. III, § 43; Ga. Const. art. I, § 2, ¶ III; Iowa Const. art.
III, § 1; Ky. Const. § 27; Mass. Const. pt. 1, art. XXX; Mont. Const. art. III, § 1; Nev. Const. art.
III, § 1; N.H. Const. pt. 1, art. 37; N.C. Const. art. I, § 6.


        One such state with a similar separation of powers provision explicitly detailed in its con-
stitution is Alabama. Article III, Section 43, of the Alabama Constitution states,
            In the government of this state, except in the instances in this Constitution hereinafter
        expressly directed or permitted, the legislative department shall never exercise the execu-
        tive and judicial powers, or either of them; the executive shall never exercise the legisla-
        tive and judicial powers, or either of them; the judicial shall never exercise the legislative
        and executive powers, or either of them; to the end that it may be a government of laws
        and not of men.
Ala. Const. art. III, § 43. The Supreme Court of Alabama has, on several occasions, examined
the interplay of the separation of powers doctrine and judicial review of legislative action. We
find two such cases helpful in our analysis.



                                                     5
       First, in State ex rel. James v. Reed, 364 So. 2d 303 (Ala. 1978), a registered voter
brought an action challenging the qualifications of a member of the Alabama House of Repre-
sentatives and seeking his removal from office due to that member's conviction of attempted
bribery after taking office. Id. at 304–05. The trial court granted a motion for summary judg-
ment in favor of the defendant, holding that the judiciary had no authority to investigate the qual-
ifications of a member of the legislature. Id. at 305. On appeal by the relator, the defendant's
position was that "the Alabama Constitution vests the exclusive power to judge the qualifications
of legislators in each respective house of the Legislature, and that therefore his eligibility is not a
proper subject for judicial review." Id. He argued that Article IV, Sections 51 and 53 of the Al-
abama Constitution "constitute a textually demonstrable constitutional commitment of the issue
to the Legislature." Id. at 305–06. The Alabama Supreme Court reversed, holding that a sepa-
rate provision, Article IV, Section 60, which prohibits any person convicted of embezzlement,
bribery, perjury or "other infamous crimes" from serving in the legislature, acted as "a specific
constitutional limitation on legislative authority, and judicial enforcement of its mandate does
not derogate the principle of separation of powers." Id. at 306. Essentially, although judgment
of legislative qualifications was a function textually committed to the legislative branch in the
constitution, the judiciary was able to enforce separate constitutional limitations on legislative
qualifications without violating the separation of powers.


       Finding the absence of such separate constitutional provision, the Alabama Supreme
Court came to the opposite conclusion regarding a related issue in Birmingham-Jefferson Civic
Center Authority v. City of Birmingham, 912 So. 2d 204 (Ala. 2005). There, the City of Bir-
mingham and Jefferson County brought an action seeking a declaratory judgment that certain
taxation statutes were invalid because they failed to be passed by a majority of a quorum of the
House of Representatives, as required by the state constitution. Id. at 206–07. The issue before
the trial court was whether "a bill must receive the affirmative vote of a majority of a quorum,
or . . . only the affirmative vote of a majority of the yea and nay votes cast in the presence of a
quorum." Id. at 209. The trial court found that the constitution required the former, the affirma-
tive votes of a majority of a quorum, but that only the latter had actually occurred, rendering the
acts unconstitutional. On appeal, the Alabama Supreme Court held that the case presented a



                                                   6
nonjusticiable political question and that the trial court should have declined to decide the ques-
tion. Id. at 205. In so holding, the court distinguished the case before it from Reed by noting,
       [T]here is no other provision of the Constitution that would be defeated by allowing the
       legislature the final authority over its internal voting rules and procedures. Because the
       Alabama Constitution contains no limitation on the manner in which the legislature might
       interpret the phrase "majority of each house" and because the Constitution clearly grants
       to the legislature the power to determine the rules of its own proceedings, whether a "ma-
       jority of each house" has voted in favor of a bill must be decided by the rules established
       by the legislature. We conclude that there is a textually demonstrable constitutional
       commitment to the legislature of the question of how to determine what constitutes a
       "majority of each house . . . voting in [the bill's] favor." Therefore, whether the legisla-
       ture conducted its internal voting proceedings in compliance with § 63 is a nonjusticiable
       issue.
Id. at 217–18 (alteration in original) (citation omitted). The court further found that the lack of a
separate constitutional limitation on a function otherwise textually committed to the legislature
revealed a "lack of judicially discoverable and manageable standards for resolving the question
presented," id. at 219, and that judicial review of the issue "would express a lack of the respect
due" to the legislature, id. at 221. For each of the three reasons, the court vacated the trial court's
judgment and dismissed the appeal.


       Similarly, in Commission on Ethics v. Hardy, 212 P.3d 1098 (Nev. 2009) (per curiam),
the Nevada Supreme Court considered whether the Nevada Commission on Ethics, an executive
agency, had the authority to investigate and discipline a state senator for alleged ethical viola-
tions, particularly since the Nevada Constitution conferred the power to discipline members on
each house of the legislature. Important in the court's analysis was the fact that the senator's al-
leged ethical violations related to voting on legislation, a "core legislative function." Id. at 1100.
The court concluded that,
       to the extent that a legislator's actions are undertaken in the course of the legislator's par-
       ticipation in, or conduct of, a core legislative function, any discipline for purported disor-
       derly conduct in the course of engaging in these core function activities is a function con-
       stitutionally committed to each legislative house with regard to its members that cannot
       be delegated to another branch of government.
Id. at 1106.

       In deciding the issue before it, the Nevada Supreme Court relied heavily on the Vermont
Supreme Court's decision in Brady v. Dean, 790 A.2d 428 (Vt. 2001). There, the Vermont Su-


                                                   7
preme Court held that a challenge to the validity of a law based on the argument that certain
members of the Vermont House of Representatives should have disqualified themselves from
voting on legislation due to conflicts of interest constituted a nonjusticiable political question.
Id. at 432–33. Essential to the court's determination was the fact that Chapter II, Section 14, of
the Vermont Constitution conferred on the legislature the exclusive authority to judge the qualifi-
cations of its members. Id. at 431. The court made clear that this constitutional provision would
not work to immunize members from any scrutiny whatsoever by the judicial or executive
branches of government, but where the conduct at issue constitutes a "core legislative function"
such as voting on legislation, "this Court—as a constitutional and prudential matter—will not
scrutinize [it]." Id. at 432–33.


          Article 7, Section 1, of the Indiana Constitution vests the judicial power of the state in the
courts. The circuit courts exercise jurisdiction "as may be prescribed by law," Ind. Const. art. 7,
§ 8, and the intermediate appellate courts and Supreme Court "shall exercise appellate jurisdic-
tion" as specified by rules promulgated by the Supreme Court, id. art. 7, §§ 4, 6. Although juris-
diction is granted to the courts by the Constitution, such jurisdiction is neither absolute nor un-
limited. Our cases have repeatedly held that prudential concerns may render a dispute non-
justiciable by the courts. The distinction between jurisdiction and justiciability is a fine one and
has been confused in the past. It is necessary here to clearly explain this distinction. Jurisdiction
is defined as "[a] court's power to decide a case or issue a decree." Black's Law Dictionary 927
(9th ed. 2009). It is the power in the first instance for a court to exercise authority over and rule
on a dispute. Justiciability, on the other hand, is "[t]he quality or state of being appropriate or
suitable for adjudication by a court." Id. at 943. Accordingly, prudential concerns over the ap-
propriateness of a case for adjudication may preclude the courts from deciding a dispute on the
merits.


          Traditionally, the justiciability discussion under Indiana law has focused on questions of
standing and mootness. See, e.g., City of Indianapolis, ex rel. City-Cnty. Council of Indianapolis
& Marion Cnty. v. Ind. State Bd. of Tax Comm'rs, 261 Ind. 635, 637, 308 N.E.2d 868, 869
(1974) (dismissing appeal due to a "fundamental lack of 'justiciability,'" resulting from a lack of
standing); State ex rel. Pruitt v. Lake Circuit Court, 245 Ind. 612, 612–14, 201 N.E.2d 332, 332–

                                                    8
33 (1964) (dismissing case involving candidacy for office of county treasurer in primary election
because the election date had passed and the issues were therefore moot). However, a separate
justiciability concern arises when courts are asked to review internal matters of a coordinate
branch of government. In such situations, although the courts have jurisdiction to review the
case in the first instance, justiciability concerns stemming from Article 3, Section 1, caution the
courts to intervene only where doing so would not upset the balance of the separation of powers.
Thus, the decree issued by a court pursuant to its lawful jurisdiction may, on occasion, state that,
for prudential reasons, the issues in the case at hand are nonjusticiable.


        Article 4, Section 1, of the Indiana Constitution vests the legislative power in the General
Assembly, consisting of the Senate and the House of Representatives. Ind. Const. art. 4, § 1.
Article 4, Section 10, directs each house of the legislature to determine its own rules of proceed-
ing. Id. art. 4, § 10. Pursuant to this directive, the House of Representatives passes, in every
General Assembly, House Rules which serve to govern the internal operations of the House.
Here, the plaintiffs' fines were imposed pursuant to two House Rules: Rule 36, which requires
members' attendance at legislative session, and Rule 4, which authorizes House leadership to en-
force Rule 36 by compelling attendance of members. These rules were unanimously adopted by
the House on Organization Day of the 117th General Assembly, and are further justified by pro-
visions in Article 4, Section 11 ("Two-thirds of each House shall constitute a quorum to do busi-
ness; but a smaller number may meet, adjourn from day to day, and compel the attendance of
absent members."), and Article 4, Section 14 ("Either House may punish its members for disor-
derly behavior . . . ."). Much like the constitutional grant of jurisdiction to the General Assembly
over "the elections, qualifications, and returns of its own members," State ex rel. Acker v.
Reeves, 229 Ind. 126, 129, 95 N.E.2d 838, 839 (1951), the constitutional grant of jurisdiction to
the legislature over its internal proceedings and the discipline of its members is exclusive. Sec-
tions 10, 11, and 14 of Article 4 represent an express constitutional commitment to the legisla-
ture. Absent any further express constitutional limitation or qualification on this grant of au-
thority, the plaintiffs' claims are nonjusticiable.


        Plaintiffs put forth two constitutional bases which they contend support their challenge to
the imposition and collection of fines for their nonattendance: Article 4, Section 26, the right to

                                                      9
protest, and Article 4, Section 29, the right to compensation for services. However, neither of
these provisions provides an express constitutional limitation to the right of each respective
house to determine its rules of proceedings, compel the attendance of absent members, and pun-
ish its members for disorderly conduct.


       Article 4, Section 26, provides, "Any member of either House shall have the right to pro-
test, and to have his protest, with his reasons for dissent, entered on the journal." Ind. Const. art.
4, § 26. Although there is no case law interpreting this provision, plaintiffs provide a historical
anecdote recounting the actions of Governor Oliver P. Morton, who led a two-year quorum break
"to preserve Indiana's membership in the Union during the Civil War." Appellees' Br. at 24.
While there is certainly nothing in our Constitution that prohibited Governor Morton, nor that
prohibits plaintiffs, from instituting a quorum break as a form of protest, there is also nothing in
our Constitution that states that the nature or form of a member's protest is beyond all reproach
by the remaining members. To the contrary, the Constitution provides for a mechanism to com-
pel attendance of absent members and to punish members for disorderly conduct. We find that
the right to protest in Section 26 does not constitute an express limitation or qualification on the
constitutional grant of legislative power to compel attendance and to punish members.


       Article 4, Section 29, states, "The members of the General Assembly shall receive for
their services a compensation to be fixed by law; but no increase of compensation shall take ef-
fect during the session at which such increase may be made." Ind. Const. art 4, § 29. Plaintiffs
claim that this provision creates a property right which invokes the Takings Clause of the Indiana
Constitution, id. art. 1, § 21, and the Due Process Clause of the United States Constitution, U.S.
Const. amend. XIV. Of the two clauses in Section 29, the second clearly does not create a prop-
erty right but only concerns the timing of increases in legislative compensation. The first clause,
while declaring that legislators "shall receive" compensation, conditioned such entitlement "for
their services" and only as "fixed by law." The plaintiffs' claims in this case do not implicate the
application of Section 29. The imposition and collection of fines alleged in this case did not im-
pinge upon legislative compensation for services, but rather were predicated on the absent legis-
lators' lack of services. Furthermore, the fines were imposed pursuant to lawful authority—both
the constitutional authority granted to each legislative house to compel attendance and punish

                                                  10
members, and the House Rules, which had been unanimously adopted. More importantly, nei-
ther of the clauses in Section 29 constitutes an express constitutional limitation or qualification
on the exclusive grant of authority to compel the attendance of absent members and to punish its
members for disorderly behavior. Ind. const. art. 4, §§ 11, 14.


        As longstanding precedent makes clear, "It is settled that the Legislature, if not restrained
by some provision of the Constitution, has the power to increase or diminish the compensation of
public officers during the term for which they were elected."2 Board of Comm'rs of Perry Cnty.
v. Lindemann, 165 Ind. 186, 191, 73 N.E. 912, 914 (1905) (citing Sudbury v. Bd. of Comm'rs of
Monroe Cnty., 157 Ind. 446, 456, 62 N.E. 45, 48–49 (1901)); see also State ex rel. Wadsworth v.
Wright, 211 Ind. 41, 45, 5 N.E.2d 504, 505 (1937) ("There is no provision in the Constitution
which expressly restrains the power of the Legislature to diminish the compensation of any [non-
Article 7] officer."). Here, the provision of Article 4, Section 29, on its face, does restrain the
legislature from increasing the compensation of its members "during the session at which such
increase may be made," Ind. Const. art. 4, § 29, but it does not expressly restrain the legislature
from diminishing members compensation for any reason. The constitutional provision of Article
4, Section 29, restraining the Legislature from increasing compensation, does not present a con-
stitutional limitation on the power of each house to compel attendance and punish disorderly
conduct of its members, by the collection of fines.


        The plaintiffs further allege that the provisions of the Indiana Wage Payment Statutes act
as a statutory limitation on the defendants' actions in collecting the legislative fines. Appellees'
Br. at 34 ("Even if the Court were to determine that these fines were valid, the Defendants' meth-
od of collection violates Indiana law."). We disagree. To apply the provisions of the Indiana
Wage Payment Statutes to the House of Representatives in this action would be to undermine the
constitutional authority of the House over the imposition and enforcement of legislative disci-
        2
          We note that the Court in Lindemann goes on to elaborate that "when the salary is earned the
right thereto becomes vested, and cannot be taken away." Lindemann, 165 Ind. at 191, 73 N.E. at 914.
However, the legislative fines at issue here were not deducted from salary, but rather from per diem.
While we must tread lightly so as not to wade into the merits of the plaintiffs' claim, it is important to
recognize the difference between legislative salary, compensation received for services, and per diem pay,
reimbursement for legislative expenses. Although per diem pay may in fact be "fixed by law," it is not,
by its very definition, "compensation for services," and therefore reduction, or increase for that matter, of
per diem pay would not in any case run afoul of Article 4, Section 29.
                                                     11
pline and vest it in the courts, in contradiction of the separation of powers doctrine. This pur-
ported statutory limitation cannot serve as a means for the courts to consider challenges to legis-
lative action to compel attendance and punish disorderly members where there exists no constitu-
tional limitation on the House's express constitutional power to take such actions. See Reeves,
95 N.E.2d at 840 (finding that judicial enforcement of a statute granting the right to recount of
votes for legislative office violated the Constitution's exclusive grant of authority to each respec-
tive house over elections, qualifications, and returns of members in Article 4, Section 10); see
also Masariu, 621 N.E.2d at 1098 ("[T]o the extent [the Indiana Access to Public Records Law
and the Indiana Open Door Law] empower the judicial branch to inquire into and interfere with
the internal operations of the Indiana House of Representatives, said application transgresses the
above separation of powers clause of our state constitution."). Thus, although the legislature has
authorized the courts to enforce the Indiana Wage Payment Statutes, here, application to mem-
bers of the House of Representatives would violate the separation of powers and is therefore
constitutionally impermissible.


        The plaintiffs in this case were disciplined for their nonattendance and resulting obstruc-
tion to the formation of a quorum necessary for conducting the regular business of the House of
Representatives, a core legislative function. In fact, plaintiffs themselves declare that "[b]etween
February 22, 2011, and March 27, 2011, the Democratic Representatives caucused each day in
Illinois and engaged in activities related to their membership in the Indiana House of Representa-
tives," Appellees' Br. at 6, and frame the act of quorum breaking as "a time-honored fulfillment
of [legislative] obligations," id. at 23. Be that as it may, it is not within the constitutional author-
ity of the courts to determine what constitutes proper discipline under Article 4, nor to limit the
House of Representatives' enforcement of legislative discipline as it relates to this core legisla-
tive function. The issues are nonjusticiable, and, as a constitutional and prudential matter, it is
improper for the judiciary branch to entertain consideration of the plaintiffs' requests for relief.


        This is not to say that any or all disputes within a political branch of government fall out-
side the purview of the judicial authority. If House leadership attempted to discipline members
for actions that were outside the "core legislative function," the courts could more readily take
action. If the method of legislative discipline took the form of criminally punishable action, the

                                                  12
courts could certainly entertain criminal prosecution of the offenders. But the actions taken here
were within the authority granted both in the Indiana Constitution and in the House Rules passed
pursuant to constitutional authority. Thus, there is no constitutional basis on which the plaintiffs'
claims are justiciable in Indiana courts.


          The plaintiffs further contend that the Article 4 sections cited by the defendants do not
apply "with respect to the per diem withheld during the Illinois caucus because those wages were
not withheld as discipline." Id. at 16. The plaintiffs claim that the amounts were erroneously
withheld because "Clerk Spotts mistakenly believed the legislature had recessed for five consec-
utive days and Auditor Berry refused to issue pay without Spotts' vouchers." Id. While the
plaintiffs rightly identify a difference between per diem amounts withheld in satisfaction of the
fines imposed as legislative discipline and per diem amounts unpaid due to the belief that the
House had been in recess for five consecutive days, this difference is immaterial as it relates to a
court's power to review the withholding of per diem. As we noted in Masariu,
          The Clerk of the Indiana House of Representatives is a patronage appointment chosen by
          the majority party in closed caucus and ratified by the full House in public session. Her
          duties are controlled totally by the leadership of the House, and she is answerable only to
          them for her actions in the performance of her duties. How those duties are performed, or
          any lack of performance of those duties, is an internal matter totally controlled by the
          House leadership.
Masariu, 621 N.E.2d at 1098 (emphasis added). Thus, whether the House was in recess for five
consecutive days, whether Clerk Spotts was correct in her belief that it was, and whether a recess
of five consecutive days triggers the provisions of Article 4, Section 11, of the Indiana Constitu-
tion, are all matters within the exclusive province of the legislature, and are unreviewable by the
courts. We will not involve the courts in such inherently internal matters of the legislative
branch.


                                              Conclusion


          Although courts in general have the power to determine disputes between citizens, even
members of the Indiana General Assembly, we hold that where a particular function has been
expressly delegated to the legislature by our Constitution without any express constitutional limi-
tation or qualification, disputes arising in the exercise of such functions are inappropriate for ju-

                                                   13
dicial resolution. The case before us involves such nonjusticiable claims for relief on which the
judicial branch must decline to pass judgment. The trial court erred in ruling on the merits of
this dispute. Both the issuance and collection of fines as legislative discipline are functions con-
stitutionally committed to the legislative branch without express limitation or qualification by
our Constitution. We therefore reverse the judgment of the trial court, remand, and direct the
trial court to grant the defendants' motion to dismiss for lack of justiciability.


David and Massa, JJ., concur
Rucker, J. dissents with separate opinion
Rush, J., concurs in part and dissents in part with both the majority and the dissent, with separate
opinion.




                                                  14
Rush, J., concurring in part and dissenting in part.


        I write separately because I see the narrow justiciability test articulated by the majority as
entirely consistent with Roeschlein v. Thomas, 258 Ind. 16, 280 N.E.2d 581 (1972). I do not share
Justice Rucker’s concern that today’s test “finds no support in our long standing case authority,” is
“one we have never adopted,” or “abandons this Court’s own authority on the question of when an
issue is justiciable in favor of a test apparently endorsed in other jurisdictions.” As Roeschlein
states, legislative actions are non-justiciable if they are taken “pursuant to specific constitutional
authority and not contrary thereto,” 258 Ind. at 28, 280 N.E.2d at 589 (emphasis added) — that
is, “not contrary to specific constitutional authority.” I see no difference in this context between
“specific constitutional authority,” id., and an “express constitutional limitation,” slip op. at 9, for
identifying the rare occasions when Article 3, Section 1 of our State Constitution allows us to re-
view the Legislature’s internal affairs. This standard is narrow enough to “effectively preclude re-
view of almost any legislative act,” but I see that limitation as an advantage, not a drawback —
and, again, as consistent with Roeschlein. I therefore concur with the majority’s statement of the
justiciability test.
        But I join the dissenting opinion in all other respects. As Justice Rucker observes, this case
is not about the House’s authority to impose these fines (which were a patently non-justiciable
exercise of its Article 4, Section 14 power to discipline its members), but only whether it may
collect the fines in this particular manner. On that point, I share his understanding of Article 4, Sec-
tion 29 as an “express constitutional limitation” that makes this limited question justiciable. Ac-
cordingly, I would also reach the Wage Payment issue on its merits and resolve it as Justice
Rucker does.
        In sum, I concur in part in the majority opinion because I understand it to state the same
justiciability test we have always followed. For that same reason, I cannot join in the opening para-
graph, or first sentence of Part II, of Justice Rucker’s dissent. But because I disagree with the ma-
jority’s application of that test, I join the dissenting opinion in all other respects.
Rucker, J., dissenting.


       As I understand the majority’s position, this Court has the authority to decide the issue
presented to us today, but for matters of “prudence” the Court declines to exercise that authority.
And in determining whether prudence demands this Court should not intervene, the majority
adopts a test that finds no support in our long standing case authority. That is, an “express
constitutional limitation” on an otherwise constitutionally sanctioned legislative act. Slip op. at
10, 11 (emphasis added). In other words, according to the majority, so long as a particular
constitutional provision permits the Legislature to take certain action, then the Court will not
intervene unless another constitutional provision expressly limits the legislature from taking that
action. We have never adopted such a test, which in my view would effectively preclude review
of almost any legislative act.     Instead this Court’s jurisprudence teaches that an issue is
nonjusticiable only when “[o]n its face [the Legislature] was acting pursuant to specific
constitutional authority and not contrary thereto . . . .” Roeschlein v. Thomas, 280 N.E.2d 581,
589 (Ind. 1972) (holding that the legislature’s recording of yeas and nays in its journal was
within the exclusive province of the legislature and not subject to judicial examination); see also
Ellingham v. Dye, 99 N.E. 1, 8 (Ind. 1912) (rejecting the argument that the general grant of
legislative authority under Article 4 of the Indiana Constitution included the authority to draft an
entirely new constitution in light of conflicting language in Article 16, which although it did not
expressly limit the legislature’s power in this regard, it did outline specific procedures for
amending the constitution). Here, in my view, the Legislature appears to have been acting
contrary to specific constitutional authority. And thus the issue before us does not support the
“prudence” the majority invokes. Therefore I respectfully dissent.


                                            Discussion
                                                 I.


       This Court has long recognized restrictions on judicial intervention into exclusively
legislative actions. See Ellingham, 99 N.E. at 21 (quoting McConaughy v. Secretary of State,
119 N.W. 408, 417 (Minn. 1909)) (“The courts have no judicial control over [whether the
legislature will pass a law or submit a proposed constitutional amendment to the people], not
merely because [these are] political questions, but because they are matters which the people
have by the Constitution delegated to the Legislature.”) But we have nonetheless recognized the
necessity of robust judicial oversight of all branches of government:

               [E]very officer under a constitutional government must act
               according to law and subject to its restrictions, and every departure
               therefrom or disregard thereof must subject him to the restraining
               and controlling power of the people, acting through the agency of
               the judiciary; for it must be remembered that the people act
               through the courts, as well as through the Executive or the
               Legislature. One department is just as representative as the other,
               and the judiciary is the department which is charged with the
               special duty of determining the limitations which the law places
               upon all official action. The recognition of this principle, unknown
               except in Great Britain and America, is necessary, to ‘the end that
               the government may be one of laws and not of men’—words
               which Webster said were the greatest contained in any written
               constitutional document.

Id. at 22 (quoting McConaughy, 119 N.W. at 417). In fact, our cases recognize that “[j]udicial
review of [ ] statutory and constitutional issues is fully in accord with the institutional expertise
of the judiciary and the role that courts are expected to play in our constitutional system.” Ind.
High Sch. Athletic Ass’n v. Carlberg, 694 N.E.2d 222, 244 (Ind. 1997) (Dickson, J., concurring
and dissenting) (quotation omitted). We have also declared “[w]hile this Court respects the
separation of powers, we do not permit excessive formalism to prevent necessary judicial
involvement. Where an actual controversy exists we will not shirk our duty to resolve it.”
Boehm v. Town of St. John, 675 N.E.2d 318, 322 (Ind. 1996) (alteration in original) (quoting
Ind. Dep’t of Envtl. Mgmt. v. Chem. Waste Mgmt., Inc., 643 N.E.2d 331, 337 (Ind. 1994)).


       To begin, it is important to note this controversy is not about the ability of the Legislature
to discipline its members, including the assessment of fines and penalties. “Either House may
punish its members for disorderly behavior, and may, with the concurrence of two-thirds, expel a
member; but not a second time for the same cause.” Ind. Const. art. 4, § 14. Further, the
Constitution provides that when a quorum is not present to do business: “a smaller number [of
House members] may meet, adjourn from day to day, and compel the attendance of absent



                                                 2
members.” Ind. Const. art. 4, § 11.1 Instead, what is at stake is the ability of the Legislature to
collect the fines it imposed by withholding wages and the per diem payments of some of its
members to which those members are entitled.


        There is specific Indiana constitutional authority addressing legislative pay. Article 4,
Section 29 declares: “The members of the General Assembly shall receive for their services a
compensation to be fixed by law; but no increase of compensation shall take effect during the
session at which such increase may be made.” Ind. Const. art. 4, § 29 (emphasis added). Under
our longstanding and traditional approach in addressing issues of justiciability, the question
before us is straightforward, namely: whether the majority caucus “on its face” was “acting . . .
contrary” to this constitutional authority. It appears plain to me – without engaging in excessive
formalism – that by reducing the compensation to which the minority caucus members were
entitled, the majority caucus at the very least was acting “on its face” contrary to Article 4,
Section 29. This is so because the phrase “fixed by law” must be given meaning. Article 4,
Section 1 of the Indiana Constitution provides:

                The Legislative authority of the State shall be vested in the General
                Assembly, which shall consist of a Senate and a House of
                Representatives. The style of every law shall be: “Be it enacted by
                the General Assembly of the State of Indiana”; and no law shall be
                enacted, except by bill.

Ind. Const. art. 4, §1 (emphasis added). In interpreting Section 29’s mandate, it appears to me
that a legislator’s compensation must be set by a bill enacted by the General Assembly, and not
by a rule of one chamber. Thus the issue before us deserves full consideration by this Court and
should not be avoided for an alleged lack of justiciability.




1
  Indeed the Legislative Bolting Statute – Indiana Code section 2-2.1-4-7 – provides in relevant part “a
member who is absent from the member’s chamber with the result that the member’s body is unable to
form a quorum commits the act of legislative bolting and is liable for a civil penalty.” Indiana Code
section 2-2.1-4-8 provides in relevant part that the Speaker of the House or the President Pro Tempore of
the Senate is “entitled to . . . [a]n order imposing a civil penalty of one thousand dollars ($1,000) for each
day the member has violated section 7 of this chapter.”
                                                      3
                                                  II.


        In the case before us the majority abandons this Court’s own authority on the question of
when an issue is or is not justiciable in favor of a test apparently endorsed in other jurisdictions. I
make two observations. First, if the Article 4, Section 29 directive that legislative compensation
“shall . . . be fixed by law” does not in the majority’s view provide an “express constitutional
limitation” on the legislature’s power to discipline its members by withholding compensation, I
am hard pressed to discern what might so qualify. Second, the authority on which the majority
relies actually supports the view that the issue before us passes the justiciability test.


        For example, in State ex rel. James v. Reed, 364 So. 2d 303 (Ala. 1978) the question was
whether the Alabama courts could properly consider a voter’s challenge to the qualifications of a
legislator who had been convicted of bribery. The Alabama Constitution provided in relevant
part:

                Each house shall choose its own officers and shall judge of the
                election, returns, and qualifications of its members. . . . Each
                house shall have power to determine the rules of its proceedings
                and to punish its members and other persons, for contempt or
                disorderly behavior in its presence; to enforce obedience to its
                processes; to protect its members against violence, or offers of
                bribes or corrupt solicitation; and with the concurrence of two-
                thirds of the house, to expel a member, but not a second time for
                the same offense; and the two houses shall have all the powers
                necessary for the legislature of a free state.

Reed, 364 So. 2d at 306 n.1 (quoting Ala. Const. §§ 51, 53). Seemingly contrary to this
exclusive legislative power to judge the qualifications of its members was the following
constitutional provision:
                No person convicted of embezzlement of the public money,
                bribery, perjury, or other infamous crime, shall be eligible to the
                legislature, or capable of holding any office of trust or profit in this
                state.

Id. at 306 (quoting Ala. Const. § 60). The Alabama Supreme Court interpreted this language to
be a “specific constitutional limitation on legislative authority.”        Id. When I compare the

                                                   4
language of Section 60 with our Section 29 language “[t]he members of the General Assembly
shall receive for their services a compensation to be fixed by law; but no increase of
compensation shall take effect during the session at which such increase may be made” I am
unable to discern what makes one a “specific constitutional limitation on legislative authority”
while the other is not. In my view, the difference is not in the nature of the limiting language,
but rather in the label the respective courts have affixed to it. The Alabama Supreme Court
found the issue before it justiciable in light of the language in Section 60 which in its view acted
as a “specific constitutional limitation on legislative authority,” whereas the majority here finds
the issue nonjusticiable because Section 29 does not operate as an “express constitutional
limitation or qualification” on that authority. Slip op. at 13-14.


       The majority’s other cases likewise fail to support its application of an “express
constitutional limitation” rule. The holding in Birmingham-Jefferson Civic Center Authority v.
City of Birmingham, 912 So. 2d 204 (Ala. 2005), is entirely consonant with our previous
justiciability standard requiring the existence of contrary constitutional authority.             In
Birmingham, there simply was no such contrary authority in the Alabama Constitution, and on
that basis the Alabama Supreme Court unsurprisingly distinguished the case from Reed. See id.
at 217-18. And our own Court has previously upheld the principle enunciated in Commission on
Ethics v. Hardy, 212 P.3d 1098 (Nev. 2009)—that a statute contrary to constitutionally-bestowed
legislative authority is ineffective to remove that authority. See State ex rel. Acker v. Reeves, 95
N.E.2d 838, 839, 840 (Ind. 1951) (holding that a statute purporting to confer power on the courts
to order recounts in state legislative elections was insufficient to do so in light of constitutional
language providing that the legislative body had the sole power to judge the “election,
qualifications and returns of its members”).


       Finally, to the extent Hardy and Brady v. Dean, 790 A.2d 428 (Vt. 2001), hold that
discipline of legislators can be considered “a core legislative function,” I do not disagree with
this general proposition. But in this case, determining the compensation of legislators is not such
a function. Rather, to the extent it is subsumed within the legislature’s power to discipline its
members, impose fines upon them, and compel their attendance it is, at least on its face, contrary
to Article 4, Section 29 requiring that legislators shall be compensated as fixed by law.

                                                  5
                                               III.


       Because I am convinced that Plaintiffs’ claims are not precluded from judicial review I
would consider them on the merits. I do so below.


       Plaintiffs advance several State and Federal constitutional claims in support of their
argument that they are entitled to a return of the wages already taken from them and an
injunction prohibiting any such future conduct. However, it is unnecessary to determine whether
the Indiana or Federal Constitutions afford Plaintiffs relief because they clearly have a statutory
remedy, namely Defendants’ violation of Indiana’s Wage Payment Statute.


       Title 22, Article 2, Chapter 5 of the Indiana Code (commonly referred to as the “Wage
Payment Statute”) governs the frequency and amount an employer must pay its employees. St.
Vincent Hosp. & Health Ctr., Inc., v. Steele, 766 N.E.2d 699, 703 (Ind. 2002). The statute
provides in pertinent part:

               Every person, firm, corporation, limited liability company, or
               association, their trustees, lessees, or receivers appointed by any
               court, doing business in Indiana, shall pay each employee at least
               semimonthly or biweekly, if requested, the amount due the
               employee. The payment shall be made in lawful money of the
               United States, by negotiable check, draft, or money order, or by
               electronic transfer to the financial institution designated by the
               employee. Any contract in violation of this subsection is void.

I.C. § 22-2-5-1(a). In sum the Wage Payment Statute requires employers to “pay each employee
at least semimonthly or biweekly, if requested, the amount due the employee.” Id. (emphasis
added). Section 2 of this chapter creates Plaintiffs’ right of action to collect wages that are due
along with liquidated damages. That section provides:

               Every such person, firm, corporation, limited liability company, or
               association who shall fail to make payment of wages to any such
               employee as provided in section 1 of this chapter shall, as
               liquidated damages for such failure, pay to such employee for each
               day that the amount due to him remains unpaid ten percent (10%)

                                                6
               of the amount due to him in addition thereto, not exceeding double
               the amount of wages due, and said damages may be recovered in
               any court having jurisdiction of a suit to recover the amount due to
               such employee, and in any suit so brought to recover said wages or
               the liquidated damages for nonpayment thereof, or both, the court
               shall tax and assess as costs in said case a reasonable fee for the
               plaintiff's attorney or attorneys.

I.C. § 22-2-5-2. Cf. David A. Ryker Painting. Co. v. Nunamaker, 849 N.E.2d 1116, 1117 (Ind.
2006) (declining to adopt a “good faith defense” for an employer’s failure to pay but declaring
that plaintiff was not entitled to liquidated damages or attorney fees where defendant “did not
fail to make a timely payment of the amount due to the plaintiff”).


       The Defendants first contend that the House orders directing that the fines be deducted
from Plaintiffs’ paychecks operate to supersede the Wage Payment Statute.               See Br. of
Appellants at 52-53.     Defendants compare these orders to the Rules of Trial Procedure
promulgated by this Court which our courts have expressly held take precedence over conflicting
procedural statutes. See id. at 53 (citing Bowyer v. Ind. Dep’t of Natural Res., 798 N.E.2d 912,
916 (Ind. Ct. App. 2003)). This comparison is inapposite. To the extent Defendants’ violation
of the wage payment statutes conflicts with their authority to impose fines by rule of the House,
the wage payment statutes control. Cf. I.C. § 22-2-5-1(a) (“Any contract in violation of this
subsection is void.”). Defendants’ assertion that the doctrine providing that a specific law
controls a conflicting general law is similarly unavailing. An order of one caucus of the House
of Representatives is simply not a law.


       Defendants next contend that they are not governed by the explicit terms of the Wage
Payment Statute, and that they do not have an employer-employee relationship with the
Plaintiffs. Section 2 applies when a “person . . . shall fail to make payment of wages to [an]
employee.” I.C. § 22-2-5-2. The Wage Payment Statute provides no definition for the terms
“employer” or “employee.” These terms are defined to include the State in closely-related
Chapters of the Code. See I.C. § 22-2-2-3 (“As used in this chapter . . . ‘[e]mployer’ means . . .
the state . . . .”); I.C. § 22-2-6-1(b) (“For the purpose of this chapter, the term ‘employer’ shall
also include the state and any political subdivision of the state.”). It is true, as Defendants point


                                                 7
out, that these sections specify that the definitions apply to the specific chapter in which they are
used (Chapter 2 addresses “Minimum Wage” and Chapter 6 addresses “Wage Deductions”). But
as Chapter 5 does not include any definition in this regard, it is reasonable to consider the
definitions in closely-related chapters of the Code. See, e.g., Gurnik v. Lee, 587 N.E.2d 706,
708-09 (Ind. Ct. App. 1992) (considering the definition of “wages” elsewhere in Article 2 when
interpreting the term as used in the Wage Payment Statute). Further, the word “person” is
defined nowhere in the Wage Payment Statute, and though it is defined variously in many other
chapters throughout the Code, where it is not contrarily defined the legislature has told us that
the term “‘[p]erson’ extends to bodies politic and corporate.” I.C. § 1-1-4-5(17). This is further
evidence that the Wage Payment Statute applies to the Defendants. See, e.g., Ind. State Highway
Comm’n v. Rickert, 412 N.E.2d 269, 273-74 (Ind. Ct. App. 1980) (in construing another statute,
concluding that the phrase “bodies politic” encompasses the State), vacated on other grounds by
425 N.E.2d 620 (Ind. 1981).


       This conclusion is consistent with our analysis of the employer-employee relationship in
other contexts. In differentiating employees from independent contractors, we have referred to
the United States Supreme Court’s test in Cmty. for Creative Non-Violence v. Reid, 490 U.S.
730, 751-52 (1989), see Conwell v. Gray Loon Outdoor Mktg. Grp., Inc., 906 N.E.2d 805, 815
(Ind. 2009), and the Restatement (Second) of Agency § 220, see Mortg. Consultants, Inc. v.
Mahaney, 655 N.E.2d 493, 495-96 (Ind. 1995), to help determine whether an employer-
employee relationship exists. Defendants in the instant case do not argue the legislators are
“independent contractors” but still contend that considering these factors, there is no employer-
employee relationship between the State and the legislators. See Br. of Appellants at 56-59
(noting that Plaintiffs are elected by the people and arguing they should be considered only
“officers” of the State and the House does not exercise “control” over them). To the extent the
independent contractor-employee analysis applies in this case, legislators are clearly employees
of the State.   The Internal Revenue Service requires employers to report wage and salary
information for employees on Form W-2; and here the payments at issue are so reported. The
State provides plaintiffs with certain benefits including offices and supplies; the legislators
perform the core of their duties (voting on legislation) in the Statehouse, and enacting legislation



                                                 8
is part of the regular business of the State. See Cmty. for Creative Non-Violence, 490 U.S. at
751-52.


          Finally, Defendants argue that to the extent the legislative fines were deducted from “per
diem” payments due to the legislators, those “per diem” payments are not “wages” and thus any
failure to pay those amounts does not violate the Wage Payment Statute. The Indiana Code
chapter governing compensation of legislators, I.C. § 2-3-1 et seq., provides that in addition to a
salary for their legislative services, legislators shall receive a “per diem and such other expense
reimbursements as may be provided by law” “[i]n order to reimburse the members of the general
assembly for the expenses they incur in providing legislative services.” I.C. § 2-3-1-4. The per
diem does not vary with the amount of expenses incurred by the legislators, but rather is fixed at
$152.00 per day while the legislature is in session and $60.80 per day when the legislature is not
in session. See Br. of Appellants at 62.


          Our courts have repeatedly recognized that “[f]or purposes of the Wage Payment Statute,
wages are defined as ‘all amounts at which the labor or service rendered is recompensed,
whether the amount is fixed or ascertained on a time, task, piece, or commission basis, or in any
other method of calculating such amount.’” Quezare v. Byrider Fin., Inc., 941 N.E.2d 510, 513
(Ind. Ct. App. 2011) (quoting I.C. § 22-2-9-1(b); citing Highhouse v. Midwest Orthopedic Inst.,
P.C., 807 N.E.2d 737, 739 (Ind. 2004), trans. denied). Further, “[i]n determining whether a
method of compensation constitutes wages for purposes of the Wage Payment Statute, the name
given to the method of compensation is not controlling; instead, we consider the substance of the
compensation to determine whether it is a wage.” Id. at 514 (citations omitted). We have held
that payment denominated “bonus” is a wage “if it is compensation for time worked and is not
linked to a contingency such as the financial success of the company.” Highhouse, 807 N.E.2d
at 740 (quoting Pyle v. Nat’l Wine & Spirits Corp., 637 N.E.2d 1298, 1300 (Ind. Ct. App.
1994)).


          The per diems at issue here are fixed in amount, are tied directly to the days worked by
the legislators, vary with the duties performed (in session versus out of session), and do not
change with respect to the amount of expenses actually incurred by the legislators. Thus, the per

                                                  9
diem paid to legislators qualifies as an “amount[ ] at which the labor or service rendered is
recompensed” and is not linked to a contingency such as the expenses incurred by the legislators.


                                            Conclusion


       In sum, I would hold that Indiana’s Wage Payment Statute applies squarely to these facts.
The House’s constitutionally-granted Legislative discretion to punish its members does not
include the discretion to reduce its members’ compensation. Defendants’ actions are in direct
conflict with Article 4, Section 29 of the Indiana Constitution. Hence, I would hold Plaintiffs’
wage payment claims justiciable and I would affirm the trial court’s order to the extent it finds
Defendants violated Indiana Code section 22-2-5-1.

Rush, J., concurs in part and dissents in part with separate opinion.




                                                 10